Per Curiam :
All the money actually produced by the sheriff’s sale was distributed by this decree.
If the agreement made after the second sale had been acquiesced in by all the persons interested in the property and its proceeds, equity would have compelled the application of the $2,500 on the liens, and that sum only.
On the contrary that agreement was not assented to by all,, and a larger sum was collected and has been distributed. The-*319effect of this is to relieve against the payment of the $1,300, the difference between $1,200 and $2,500. It would be highly inequitable to hold the fund to be any larger than that distributed by this decree.
Decree affirmed and appeal dismissed, at the costs of the appellant.